DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The instant application having application No. 16/901,068 of UEKI for “RFID TAG” filed on June 15, 2020 has been examined.

Claims 1-20 are pending.

Drawings
Drawings Figures 1A-14 submitted on June 15, 2020 are in compliance with the provisions of 37 CFR 1.121(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 15, 2020 is being considered by the examiner.

Reason for Allowance

Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:

 2015/0116168 A1 of YOSUI, discloses an RFID tag comprising: an RFIC chip including a first connection terminal (one terminal of RFID IC) and a second connection terminal (other terminal of the RFID IC); a first electrode (radiation element) electrically connected to the first connection terminal of the RFIC chip; a capacitance element (capacitor C2) connected in series to the first electrode and the RFIC chip; and wherein the second connection terminal of the RFIC chip is connected to the ground (shown in Figures 1, 3, 9 and described in Paragraphs 0048-0059 and 0077).

U.S. Publication No. 2013/0200162 A1 of DOKAI et al, discloses an RFID chip package comprising: an RFID chip including a voltage booster circuit and processing an RF signal in a UHF band; and a power supply circuit connected to the RFID chip and including at least one inductance element; wherein a reactance component of an input/output impedance at an antenna-connecting input/output terminal of the power supply circuit is substantially 0.OMEGA.; the RFID chip includes a balanced type input/output terminal including a first input/output terminal and a second input/output terminal; the power supply circuit includes a first terminal connected to the first input/output terminal, a second terminal connected to the second input/output terminal, a third terminal connected to a first connection portion of an antenna element, and a fourth terminal connected to a second connection portion of the antenna element; and the power supply circuit further includes a first inductance element connected between the first terminal and the second terminal and a second inductance element connected shown in Figures 1-9 and described in Paragraphs 0022-0044).

U.S. Publication No. 2007/0171132 A1 of UTAGAWA et al, discloses a planar antenna, a plate member is adapted to be electrically grounded. A radiating electrode is opposing the plate member with a gap and extending parallel to the plate member. A feeding pin is disposed at a center part of the radiating electrode, and adapted to feed power to the radiating electrode. At least one pair of short pins is electrically connecting the plate member and an outer edge of the radiating electrode at symmetrical positions relative to the feeding pin. The radiating electrode is formed with blank portions which are located at such positions that are on hypothetical straight lines connecting the feeding pin and the short pins (described in Paragraphs 0066-0077).

However, Claim 1 is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in independent claim 1 comprising among other limitations: short-circuit parts that connect the first electrode to a ground at an intermediate position of an electrical length of the first electrode that is a half of a wavelength of a communication frequency of the RFIC chip, wherein the first connection terminal of the RFIC chip is connected to the first electrode at a position within one third of the electrical length from an end side of the first electrode, i.e. in the particular manner claimed is not taught or suggested in the prior art.

Claim 15 is allowed over prior art(s) of record because none of the prior arts have been found that individually or in combination with other prior art/s to fairly show, disclose or suggest the claimed limitations as recited in independent claim 15, comprising among other limitations: short-circuit film that connects the first electrode to a ground at an intermediate position of an electrical length of the first electrode that is a half of a wavelength of a communication frequency of the RFIC chip, wherein the first connection terminal of the RFIC chip is connected to the first electrode at a position within one third of the electrical length from an end side of the first electrode, i.e. in the particular manner claimed is not taught or suggested in the prior art.

Claims 2-14 and 16-20, are allowed due to their direct/indirect dependency upon allowable independent claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are further to show the state of related art.

YOSUI, discloses an antenna device comprising: a radiation element including a first feeding point and a second feeding point that is different from the first feeding point; a first feeder circuit that feeds a communication signal of a first frequency band to the radiation element with the first feeding point; and a second feeder circuit that feeds a communication signal of a second frequency band that is lower than the first frequency band to the radiation element with the second feeding point; wherein the radiation element is an electric field type antenna and is a metal portion of a housing; the radiation element defines a part of a loop unit of a magnetic field type antenna; the radiation element is an antenna element for the first frequency band, and the loop unit is an antenna element for the second frequency band; and the loop unit of the magnetic field type antenna is an antenna for an HF band RFID system..

U.S. Publication No. 2015/0180136 A1 of YOSUI, discloses an electronic apparatus comprising: an antenna device; a first feeder circuit that feeds a communication signal of a first frequency band to the antenna device; and a second feeder circuit that feeds a communication signal of a second frequency band that is lower than the first frequency band to the antenna device; wherein the antenna device includes a radiation element of an electric field type antenna, and a ground conductor arranged so as to face the radiation element; at least one first reactance element is connected between the radiation element and the ground conductor, such that the radiation element, the first reactance element, and the ground conductor define a loop unit of a magnetic field type antenna; the radiation element is an antenna element for 

U.S. Patent No. 10,033,113 B2 YOSUI, discloses an antenna device comprising: a radiation element including a first feeding point and a second feeding point that is different from the first feeding point; a first feeder circuit that feeds a communication signal of a first frequency band to the radiation element with the first feeding point; and a second feeder circuit that feeds a communication signal of a second frequency band that is lower than the first frequency band to the radiation element with the second feeding point; wherein the radiation element is an electric field type antenna and is a metal portion of a housing; the radiation element defines a part of a loop unit of a magnetic field type antenna; the radiation element is an antenna element for the first frequency band, and the loop unit is an antenna element for the second frequency band; and the loop unit of the magnetic field type antenna is an antenna for an HF band RFID system.

U.S. Patent No. 9,847,585 B2 to YOSUI, discloses an electronic apparatus comprising: an antenna device including a first feeding point and a second feeding point that is different from the first feeding point; a first feeder circuit that feeds a communication signal of a first frequency band to the antenna device with the first feeding point; and a second feeder circuit that feeds a communication signal of a 

U.S. Patent No. 9,705,206 B2 to YOSUI, discloses an antenna device comprising: a radiation element of an electric field type antenna; a ground conductor opposing the radiation element; and a feeder coil to which a feeder circuit of a communication signal of a second frequency band is connected and that is configured to achieve magnetic field coupling with a loop circuit of a magnetic field type antenna; wherein at least one first reactance element is connected between the radiation element and the ground conductor; the radiation element, the at least one first reactance element, and the ground conductor define the loop circuit; and the radiation element is an antenna element configured for a first frequency band, and the loop circuit is an 

U.S. Patent No. 8,991,713 B2 to DOKAI et al, discloses an RFID chip package comprising: an RFID chip including a voltage booster circuit and processing an RF signal in a UHF band; and a power supply circuit connected to the RFID chip and including at least one inductance element; wherein a reactance component of an input/output impedance at an antenna-connecting input/output terminal of the power supply circuit is substantially 0.OMEGA.; the RFID chip includes a balanced type input/output terminal including a first input/output terminal and a second input/output terminal; the power supply circuit includes a first terminal connected to the first input/output terminal, a second terminal connected to the second input/output terminal, a third terminal connected to a first connection portion of an antenna element, and a fourth terminal connected to a second connection portion of the antenna element; and the power supply circuit further includes a first inductance element connected between the first terminal and the second terminal and a second inductance element connected between the third terminal and the fourth terminal.

U.S. Patent No. 7,518,567 B2 to UTAGAWA et al, discloses a planar antenna, comprising: a plate member adapted to be electrically grounded; a radiating electrode disposed opposing the plate member with a gap therebetween and extending parallel to the plate member; a feeding pin disposed at a center part of the radiating electrode and adapted to feed power to the radiating electrode; and at least one pair of short pins 

Correspondence                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






	/SISAY YACOB/						September 22, 2021           Primary Examiner, Art Unit 2685